706 N.W.2d 200 (2005)
People
v.
Davis.
Nos. 128786, 128787, 128788, 128789.
Supreme Court of Michigan.
December 5, 2005.
Application for Leave to Appeal.
SC: 128786, 128787, 128788, 128789, COA: 259345, 259400, 259401, 259402.
On order of the Court, the application for leave to appeal the April 18, 2005, April 19, 2005, and May 2, 2005 orders of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for entry of an amended Judgment of Sentence. Defendant's eight concurrent sentences of 13 years 6 months to 20 years violate the two-thirds rule of MCL 769.34(2)(b). Because the statutory maximum for each of the involved offenses is 20 years, the longest minimum sentence defendant could receive is 13 years 4 months. See MCL 750.213, MCL 750.455, MCL 750.457, and MCL 750.459. The Judgment of Sentence is to be amended accordingly. In all other respects, leave to appeal is DENIED.